DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims and Other Notes
Claim(s) 41–44 and 47–56 is/are pending. 
Claim(s) 1–40, 45, 46, and 57–59 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
The drawings were received on 20 May 2022.  These drawings are acceptable.
Applicants' amendment(s) have overcome the objection(s) to the drawing(s).

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Rejections - 35 USC § 112
Claim(s) 41–44 and 47–56 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 41 recites the limitations "at least one aqueous polymeric binder," "polyacrylamide," and "poly(sodium acrylate-acrylamide-acrylonitrile) copolymer." A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 41 recites the broad recitation "at least one aqueous polymeric binder," and the claim also recites "polyacrylamide," and "poly(sodium acrylate-acrylamide-acrylonitrile) copolymer," which are the narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 41 recites the limitations "a volatile component evolution of ≥ 2% volatile components at ≥ 250°C when tested using Thermogravimetrical Analysis [A]; and a strain shrinkage of 0% at ≥ 120°C [B], and contains a scavenging filler in the ceramic coating [C]." It is unclear if these limitations are a single requirement (e.g., A, B, and C), two requirements (e.g., A or B and C), or three requirements (e.g., A or B or C).
Claim 42 recites the limitation "a MD shrinkage." Claim 41, which claim 42 is directly dependent, recites the limitation "a MD shrinkage." It is unclear if "a MD shrinkage" recited in claim 42 is further limiting "a MD shrinkage" recited in claim 41.
Claims 43, 44, and 47–49 are directly dependent from claim 41 and include all the limitations of claim 41. Therefore, claims 43, 44, and 47–49 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 50 recites the limitation "an aqueous or water-based binder." Claim 41, which claim 50 is directly dependent, recites the limitation "at least one aqueous polymeric binder." It is unclear if "an aqueous or water-based binder" recited in claim 50 is further limiting "at least one aqueous polymeric binder" recited in claim 41.
Claim 51 recites the limitation "wherein the ceramic coating comprises ceramic particles." Claim 41, which claim 51 is directly dependent, recites the limitation "said ceramic coating comprising a layer of ceramic particles." It is unclear if "ceramic particles" recited in claim 51 is further limiting "ceramic particles" recited in claim 41.
Claim 52 is directly dependent from claim 51, is indirectly dependent from claim 41 and, includes all the limitations of claim 41. Therefore, claim 52 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 53 recites, in the preamble, "[t]he ceramic-coated separator of claim 30." Claim 30 is canceled. Therefore, the dependency of claim 53 is unclear.
Claim 54 recites the limitation "the polymer" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 55 recites, in the preamble, "[t]he ceramic-coated separator of claim 30." Claim 30 is canceled. Therefore, the dependency of claim 55 is unclear.
Claim 56 recites the limitation "a polymeric binder." Claim 41, which claim 56 is directly dependent, recites the limitation "at least one aqueous polymeric binder." It is unclear if "a polymeric binder" recited in claim 56 is further limiting "at least one aqueous polymeric binder" recited in claim 41.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 53 and 55 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 53 recites, in the preamble, "[t]he ceramic-coated separator of claim 30." Claim 30 is canceled. Therefore, claim 53 fails to further limit the subject matter of claim 30.
Claim 55 recites, in the preamble, "[t]he ceramic-coated separator of claim 30." Claim 30 is canceled. Therefore, claim 55 fails to further limit the subject matter of claim 30.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
Claim(s) 41, 44, and 47–54 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Katayama et al. (US 2011/0052987 A1, hereinafter Katayama).
Regarding claim 41, Katayama discloses a ceramic-coated battery separator (3, [0082]), comprising:
a microporous polyolefin membrane having a first surface and a second surface (see polyethylene microporous film, [0092])
said microporous membrane has a single layer or a multiple layer structure (see polyethylene microporous film, [0092]); and
a ceramic coating on at least one surface of said microporous polyolefin membrane (see heat-resistant layer, [0092], [0096], [0099], [0105]),
said ceramic coating comprising a layer of ceramic particles in a polymer binder (see heat-resistant layer, [0092], [0096], [0099], [0105]),
said polymeric binder comprises at least one aqueous polymer binder or polyacrylamide, or poly(sodium acrylate-acrylamide-acrylonitrile) copolymer (see water, [0092], [0096]);
wherein said ceramic coated separator has at least one of the following physical characteristics: a TMA MD dimensional change of -2% or more at < 110°C; a TMA TD shrinkage of about 0.5% or less at <130°C; a MD shrinkage of 15% or less at 135°C for one hour; a volatile component evolution of ≥ 2% volatile components at ≥ 250°C when tested using Thermogravimetrical Analysis; and a strain shrinkage of 0% at ≥ 120°C (TABLE 1, [0114]), and contains a scavenging filler in the ceramic coating (see alumina, [0099]).
Regarding claim 44, Katayama discloses all claim limitations set forth above and further discloses a ceramic-coated battery separator:
wherein the ceramic-coated separator exhibits the transverse direction (TD) shrinkage of <1% at a temperature greater than or equal to 150 degrees C. when tested using e-TMA (TABLE 1, [0114]).
Regarding claim 47, Katayama discloses all claim limitations set forth above and further discloses a ceramic-coated battery separator
wherein the ceramic coating comprises Al2O3 (see alumina, [0099]).
Regarding claim 48, Katayama discloses all claim limitations set forth above and further discloses a ceramic-coated battery separator: 
wherein the microporous polyolefin membrane is made by a dry process or a wet process ([0092], [0096]).
Regarding claim 49, Katayama discloses all claim limitations set forth above and further discloses a ceramic-coated battery separator:
wherein the ceramic coating has a thickness of 2 to 12 microns (see thickness, [0092], [0096], [0099]).
Regarding claim 50, Katayama discloses all claim limitations set forth above and further discloses a ceramic-coated battery separator:
wherein the ceramic coating is formed using an aqueous or water-based binder (see water, [0092], [0096]).
Regarding claim 51, Katayama discloses all claim limitations set forth above and further discloses a ceramic-coated battery separator:
wherein the ceramic coating comprises ceramic particles having an average particle size ranging from 0.01 microns to 5 microns (see average particle size, [0092], [0099]).
Regarding claim 52, Katayama discloses all claim limitations set forth above and further discloses a ceramic-coated battery separator:
wherein the average particle size of the ceramic particles is from 0.05 microns to 2 microns (see average particle size, [0092], [0099]).
Regarding claims 53 and 54, Katayama discloses all claim limitations set forth above and further discloses a ceramic-coated battery separator, further comprising:
a particle coating, which comprises organic particles, polymer fibers, polymer beads, or polymer chips (see polyethylene fine particles, [0096]),
wherein the polymer fibers, polymer beads, and/or polymer chips comprise PP, PE, PO, PP/PE, PET, PTFE, PVDF, copolymers, block copolymers, or blends or mixtures thereof (see polyethylene fine particles, [0096]).

Claim(s) 41–44, and 47–52 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ishikawa (JP 2010-240936 A).
Regarding claim 41, Ishikawa discloses a ceramic-coated battery separator, comprising:
a microporous polyolefin membrane having a first surface and a second surface (see polyolefin resin porous film, [0047])
said microporous membrane has a single layer or a multiple layer structure (see polyolefin resin porous film, [0047]); and
a ceramic coating on at least one surface of said microporous polyolefin membrane (see multilayer porous film, [0047]),
said ceramic coating comprising a layer of ceramic particles in a polymer binder (see multilayer porous film, [0047]),
said polymeric binder comprises at least one aqueous polymer binder or polyacrylamide, or poly(sodium acrylate-acrylamide-acrylonitrile) copolymer (see water, [0047]),
wherein said ceramic coated separator has at least one of the following physical characteristics: a TMA MD dimensional change of -2% or more at < 110°C; a TMA TD shrinkage of about 0.5% or less at <130°C; a MD shrinkage of 15% or less at 135°C for one hour; a volatile component evolution of ≥ 2% volatile components at ≥ 250°C when tested using Thermogravimetrical Analysis; and a strain shrinkage of 0% at ≥ 120°C (TABLE 1, [0039]), and contains a scavenging filler in the ceramic coating (see alumina, [0047]).
Regarding claim 42, Ishikawa discloses all claim limitations set forth above and further discloses a ceramic-coated battery separator:
wherein the ceramic-coated separator exhibits the Machine Direction (MD) shrinkage of <2% at a temperature greater than or equal to 120 degrees C. for one hour when tested in free state and a MD shrinkage of <3% at a temperature greater than or equal to 130 degrees C. for one hour when tested in free state (TABLE 1, [0039]).
Regarding claim 43, Ishikawa discloses all claim limitations set forth above and further discloses a ceramic-coated battery separator:
wherein the ceramic-coated separator exhibits the MD shrinkage of <1% at a temperature greater than or equal to 150 degrees C. when tested using Thermomechanical Analysis (TMA) (TABLE 1, [0039]).
Regarding claim 44, Ishikawa discloses all claim limitations set forth above and further discloses a ceramic-coated battery separator:
wherein the ceramic-coated separator exhibits the transverse direction (TD) shrinkage of <1% at a temperature greater than or equal to 150 degrees C. when tested using e-TMA (TABLE 1, [0039]).
Regarding claim 47, Ishikawa discloses all claim limitations set forth above and further discloses a ceramic-coated battery separator
wherein the ceramic coating comprises Al2O3 (see alumina, [0047]).
Regarding claim 48, Ishikawa discloses all claim limitations set forth above and further discloses a ceramic-coated battery separator: 
wherein the microporous polyolefin membrane is made by a dry process or a wet process ([0045]–[0047]).
Regarding claim 49, Ishikawa discloses all claim limitations set forth above and further discloses a ceramic-coated battery separator:
wherein the ceramic coating has a thickness of 2 to 12 microns (see thickness, [0047]).
Regarding claim 50, Ishikawa discloses all claim limitations set forth above and further discloses a ceramic-coated battery separator:
wherein the ceramic coating is formed using an aqueous or water-based binder (see water, [0047]).
Regarding claim 51, Ishikawa discloses all claim limitations set forth above and further discloses a ceramic-coated battery separator:
wherein the ceramic coating comprises ceramic particles having an average particle size ranging from 0.01 microns to 5 microns (see average particle size, [0047]).
Regarding claim 52, Ishikawa discloses all claim limitations set forth above and further discloses a ceramic-coated battery separator:
wherein the average particle size of the ceramic particles is from 0.05 microns to 2 microns (see average particle size, [0047]).

Claim Rejections - 35 USC § 103
Claim(s) 55 and 56 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Katayama (US 2011/0052987 A1) as applied to claim(s) 41 above, and further in view of Lee et al. (KR 2011-0097714 A; see English language equivalent, US 2012/0090758 A1; hereinafter Lee).
Regarding claims 55 and 56, Katayama discloses all claim limitations set forth above, but does not explicitly disclose a ceramic-coated battery separator
wherein the ceramic coating comprises a polymeric binder, which includes a copolymer of at least one of a polyacrylic acid salt and a polyacrylamide.
Lee discloses a ceramic-coated battery separator comprising a ceramic coating (see coating layer, [0054]) containing a polymeric binder, which includes a copolymer of at least one of a polyacrylic acid salt and a polyacrylamide (see first binder polymer, [0059]) to improve the adhesion between the separator and electrode and reduce separation of ceramic particles (see porous coating layer, [0020]). Katayama and Lee are analogous art because they are directed to ceramic-coated battery separators. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the ceramic-coated battery separator of Katayama with the copolymer of Lee in order to improve the adhesion between the separator and electrode and reduce separation of ceramic particles.

Response to Arguments
Applicant’s arguments with respect to Han have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments with respect to Ishikawa and Katayama have been fully considered but they are not persuasive.
Applicants argue claim 41 has been amended to include the limitation of claim 45 (P9/¶3). Previously presented claim 45 recited the limitation "wherein the ceramic-coated separator evolves >2% volatile components at 250 degrees C. when tested using Thermogravimetrical Analysis (TGA) and contains a scavenging filler in the ceramic coating." Currently amended claim 41 recites the limitation "wherein said ceramic coated separator has at least one of the following physical characteristics: a TMA MD dimensional change of -2% or more at < 110°C; a TMA TD shrinkage of about 0.5% or less at <130°C; a MD shrinkage of 15% or less at 135°C for one hour; a volatile component evolution of ≥ 2% volatile components at ≥ 250°C when tested using Thermogravimetrical Analysis; and a strain shrinkage of 0% at ≥ 120°C, and contains a scavenging filler in the ceramic coating." Emphasis added. Claim 41 does not require the physical characteristic of "wherein the ceramic-coated separator evolves >2% volatile components at 250 degrees C. when tested using Thermogravimetrical Analysis (TGA) and contains a scavenging filler in the ceramic coating," which was recited in claim 45. The "volatile component" limitation of currently amended claim 41 is different from presently presented claim 45. The volatile component amount and the temperature are different; and the scavenging filler is not recited in conjunction with the "volatile component" limitation. Claim 41 also does not require the "volatile component" limitation. The "volatile component" limitation is one of a list of alternatives. Therefore, claim 41 has not been amended to include the limitation of claim 45.
Applicants argue the limitation of claim 45 is not disclosed by Ishikawa [or Katayama] (P9/¶3). The limitation of previously presented claim 45 is not a required feature of currently amended claim 41 as detailed above. It is noted that the features upon which applicant relies (i.e., the limitations of previously presented claim 45) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Honda (US 2015/0263325 A1) discloses a ceramic coated separator having at least one of the following physical characteristics: a TMA MD dimensional change of -2% or more at < 110°C; a TMA TD shrinkage of about 0.5% or less at <130°C; a MD shrinkage of 15% or less at 135°C for one hour; a volatile component evolution of ≥ 2% volatile components at ≥ 250°C when tested using Thermogravimetrical Analysis; and a strain shrinkage of 0% at ≥ 120°C (TABLES 1–6, [0032]).
Lee (US 2015/0380705 A1) discloses a ceramic coated separator has at least one of the following physical characteristics: a TMA MD dimensional change of -2% or more at < 110°C; a TMA TD shrinkage of about 0.5% or less at <130°C; a MD shrinkage of 15% or less at 135°C for one hour; a volatile component evolution of ≥ 2% volatile components at ≥ 250°C when tested using Thermogravimetrical Analysis; and a strain shrinkage of 0% at ≥ 120°C (TABLE 2, [0101]).
Kikuchi (US 2013/0189587 A1) discloses a ceramic coated separator has at least one of the following physical characteristics: a TMA MD dimensional change of -2% or more at < 110°C; a TMA TD shrinkage of about 0.5% or less at <130°C; a MD shrinkage of 15% or less at 135°C for one hour; a volatile component evolution of ≥ 2% volatile components at ≥ 250°C when tested using Thermogravimetrical Analysis; and a strain shrinkage of 0% at ≥ 120°C (TABLE 1, [0071]).
Takita (US 2011/0274961 A1) discloses a ceramic coated separator has at least one of the following physical characteristics: a TMA MD dimensional change of -2% or more at < 110°C; a TMA TD shrinkage of about 0.5% or less at <130°C; a MD shrinkage of 15% or less at 135°C for one hour; a volatile component evolution of ≥ 2% volatile components at ≥ 250°C when tested using Thermogravimetrical Analysis; and a strain shrinkage of 0% at ≥ 120°C (TABLE 1, [0121]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725